Case 1:13-cr-00268-JMF Document 1378 Filed 02/20/20 Page 1 of 6
Case 1:13-cr-00268-JMF Document 1378 Filed 02/20/20 Page 2 of 6
Case 1:13-cr-00268-JMF Document 1378 Filed 02/20/20 Page 3 of 6
Case 1:13-cr-00268-JMF Document 1378 Filed 02/20/20 Page 4 of 6
Case 1:13-cr-00268-JMF Document 1378 Filed 02/20/20 Page 5 of 6
  Case 1:13-cr-00268-JMF Document 1378 Filed 02/20/20 Page 6 of 6




To the extent that Latchable, Inc., Local Energy Technologies, LLC, Luke Schoenfelder,
and Brian Jones (collectively, the “Civil Plaintiffs”) seek relief from the Protective
Order to allow for production of Title III materials in their civil case, their motion is
denied, substantially for the reasons set forth in the Government’s opposition. See ECF
No. 1377. To the extent that the motion concerns non-Title III materials and
information, the motion does not (as the Government acknowledges, see id. at 6 n.5)
implicate this Court’s Protective Order and should therefore be litigated in the context
of the civil case. The Government can presumably intervene in that case to protect its
interests. Alternatively, if the Government believes that this Court should enter a
protective order covering any non-Title III materials, see id., it may file a motion to that
effect. Any such motion shall be served electronically on counsel to the Civil Plaintiffs.
Any opposition to such a motion, by the Civil Plaintiffs or any Defendant in this case,
would be due within one week of the motion being made.

                                                SO ORDERED.




                                                February 20, 2020
